Citation Nr: 0421982	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C infection.

2.  Entitlement to a rating in excess of 10 percent for 
status post bilateral great toenail excision of tinea 
unguium, with partial regrowth to the left toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and from January 1982 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board notes that in October 2001, the veteran 
filed a notice of disagreement (NOD) in regard to the two 
issues now on appeal, as well as an issue of service 
connection for hypertension.  However, in his October 2002 
substantive appeal (on VA Form 9), he expressly and 
specifically perfected his appeal as to only the issues of 
increased ratings for hepatitis C and tinea unguium.  These, 
therefore, are the only matters before the Board at this 
time.

The issue of an increased rating for tinea unguium is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if any 
action is required on the part of the appellant.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's hepatitis C infection is 
characterized by complaints of fatigue and nausea, with no 
history of therapeutic treatment or dietary restriction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 
7345 (2000) (effective prior to July 2, 2001); 4.115, 
Diagnostic Code 7354 (2003) (effective July 2, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 2000, the RO received the veteran's claim seeking 
service connection for hepatitis C.

In April 2001, the veteran underwent VA examination for the 
liver, gall bladder, and pancreas.  He reported no 
depression, anxiety, weakness, or fatigue.  He had no 
persistent abdominal pain, nausea, or cramping.  He also 
stated he had no vomiting, hematemesis, or melena.  There was 
no weight gain or loss.  On clinical evaluation, he had no 
pain or tenderness.  There were no other signs of liver 
disease.  After the examination, liver function tests were 
ordered, and the veteran was diagnosed with chronic hepatitis 
C.

In a July 2001 rating decision, the RO granted the veteran 
service connection for hepatitis C infection, and rated the 
disorder as noncompensable.

In March 2002, the veteran again underwent VA examination.  
The veteran reported no therapy or treatment for his 
hepatitis C.  He indicated that his recent viral count was 
increased from the previous.  Currently, he complained of 
fatigue all the time.  He did not sleep well.  He had some 
nausea, which lasted about two hours.  There was no weight 
loss.  On examination, the veteran's abdomen was soft without 
any masses or tenderness.  The liver was not enlarged to 
palpation.  The impression was hepatitis C.  An April 2001 
gastrointestinal note stated that the veteran had elevated 
liver function tests prior to taking an antifungal agent, but 
stated there were no liver function tests done prior to his 
therapy with the antifungal agent.  The examiner found no 
such test, upon reviewing the veteran's claims file.  The 
most significant symptoms were a feeling of fatigue all the 
time and this was a non-measurable symptom.  Any nausea, 
which was intermittent and not long lasting, also had a 
possibility of being related to the hepatitis C.

In a supplemental statement of the case (SSOC) issued in 
October 2002, a Decision Review Officer (DRO) at the RO 
increased the veteran's rating for hepatitis C from 0 to 10 
percent, effective from the date of claim in June 2000.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an undated letter, evidently sent to the veteran in March 
or April 2001, the RO informed the veteran of the VCAA and 
its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed March 2002 statement of the 
case (SOC) and the October 2002 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2002 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Evaluation of Hepatitis C

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assigned.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Effective July 2, 2001, the law applicable to the evaluation 
of liver disease, including hepatitis C, was changed.  Where 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See, 
e.g., VAOPGCPREC 7-2003.  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Here, the veteran contends that his hepatitis C is more 
disabling than contemplated by the 10 percent rating he 
currently receives.

Under the old criteria, in effect prior to July 2, 2001, 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2000) (for 
infectious hepatitis) provided that a noncompensable rating 
is warranted for healed, nonsymptomatic infectious hepatitis.  
Where there is demonstrable liver damage with mild 
gastrointestinal disturbance, a 10 percent rating is 
warranted.  Id.  A 30 percent evaluation is assigned when 
there is minimal liver damage with associated fatigue and 
gastrointestinal disturbance of a lesser degree and frequency 
than for the 60 percent rating, but which necessitates 
dietary restriction or other therapeutic measures.  Id.  A 60 
percent disability evaluation is assigned where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depressions.  Id.  Finally, a 100 percent disability rating 
is assigned where there is marked liver damage manifested by 
a liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks' duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy.

The revised regulations add a new Diagnostic Code 7354, which 
specifically governs the evaluation of hepatitis C (as well 
as non-A, non-B hepatitis).  38 C.F.R. § 4.115, DC 7354 
(2003).  Pursuant to this regulation, a 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  Id.  Further, a 20 
percent rating is warranted if the hepatitis C is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  Id.

DC 7354 further provides that a 40 percent evaluation is in 
order in cases of daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  Id.  A 60 percent rating requires daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Id.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  Id.

A review of the veteran's medical records shows that in his 
most recent VA examination, he complained of constant 
fatigue.  This resulted in his rating increase, by the DRO, 
from noncompensable to 10 percent.  However, in evaluating 
the veteran's contentions, the Board finds that his symptoms 
and complaints fail to warrant an increased rating under 
either the old or revised regulations.  Under both the old 
and revised regulations, an increase above a 10 percent 
disability rating requires that the veteran need to have 
dietary restrictions or other therapeutic measures, daily 
medication, or incapacitating episodes between two and four 
weeks, which involve symptoms such as fatigue, nausea, 
vomiting, and anorexia.

In this regard, although the veteran reported fatigue and 
intermittent nausea on his most recent VA examination, these 
symptoms are not so specific or objectively documented to 
warrant an increase to 20 percent under the revised 
regulations.  There is no specific evidence of any 
incapacitating episodes caused by the veteran's stated 
fatigue and nausea.  Since there was no mandated dietary 
restriction or therapeutic medication, as per the veteran's 
statement to the examiner, an increase to 30 percent 
disabling under the old regulations is also not warranted.

The Board recognizes that the veteran believes that his 
hepatitis C is worse than contemplated by a 10 percent 
disability rating.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing personal evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, the Board has considered whether the case should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he has required frequent periods of 
hospitalization for his hepatitis C.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time since the filing of the veteran's 
claim for service connection in June 2000 has his hepatitis C 
been more disabling than as currently rated under this 
decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 10 
percent for the veteran's hepatitis C, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent for hepatitis C 
infection is denied.


REMAND

Consistent with the VCAA, discussed above, after reviewing 
the veteran's case, the Board believes that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim for an increased rating for status 
post bilateral great toenail excision for tinea unguium, with 
partial regrowth of the left toenail.

The veteran's most recent VA examination report is dated 
September 2000.  Given that this report is nearly four three 
years old, the Board believes that the veteran should be 
afforded the opportunity to be re-examined by VA for his 
disability.  The veteran is hereby referred to 38 C.F.R. §§ 
3.158, 3.655 (2003), under which his failure to cooperate 
with the scheduled VA examinations could result in adverse 
action on his claim.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since June 2000.  The RO should 
then request all additional pertinent medical 
records from these medical providers.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., dermatology) to 
determine the current severity of his service-
connected status post bilateral great toenail 
excision for tinea unguium, with partial regrowth 
of the left toenail.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner should 
elicit all of the veteran's subjective complaints 
regarding his tinea unguium, and offer opinions 
as to whether there is adequate pathology to 
support the level of each complaint.  The 
examiner should express an opinion concerning the 
impact of this service-connected disability on 
the veteran's ability to work.  A complete 
rationale should be given for all opinions and 
conclusions expressed.  The claims folder should 
be made available to the examiner for review 
prior to the examination, and the examination 
report should indicate whether the veteran's 
medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for tinea 
unguium.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the October 2002 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



